Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	In amendments dated 11/29/21, Applicants amended no claims, canceled no claims, and added no new claims.  Claims 21-20 are presented for examination.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance: the claimed invention recites the following features not found in the prior art a gain adjustment system infrastructure: receiving, by a data processing system including a gain adjustment component and a content selector component executed by at least one processor, via an interface, an indication of a seed keyword; determining, by the data processing system, a first relevance score between a candidate keyword and a first selected topic, and a second relevance score between the candidate keyword and a second selected topic; determining, by the data processing system, a candidate aggregated score based on the first relevance score and the second relevance score; identifying, by the data processing system, a threshold based on a metric corresponding to the plurality of topics; inputting, by the data processing system responsive to the candidate aggregated score exceeding the threshold, the candidate keyword into a content selection process executed by the content selection infrastructure; and selecting by the data processing system, via the candidate first keyword of the content selection process executed by the content selection infrastructure, in response to a request received from a client computing device, a content item to provide for display on the client computing device..  Examiner believes these features, in combination with .
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance."

Responses to Arguments
	Regarding rejections of claims 21-22, 24-34, and 36-40 for obviousness type double patenting over claims 1-18 of US Patent 10,496,713, in view of Applicant filing a Terminal Disclaimer 11/29/21 and the Office approving it 11/30/21, these rejections are withdrawn.  Examiner conducted another search of the prior art and did not find any references that taught the claimed invention, hence the Notice of Allowability issued here.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE M MOSER whose telephone number is (571)270-1718. The examiner can normally be reached M-W, F 10a-6p, Th 9a-5p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on x23978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRUCE M MOSER/Primary Examiner, Art Unit 2154                                                                                                                                                                                                        2/15/22